DETAILED ACTION
Claims 27-32 are presented for examination.
	Acknowledgement is made of the present application as a continuation application of U.S. Patent Application No. 15/292,614, filed October 13, 2016 (now abandoned), which is a continuation application of U.S. Patent Application No. 13/003,811, filed May 25, 2011 (now abandoned), which is a National Stage (371) entry of PCT Application No. PCT/US2009/050897, filed July 16, 2009, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 61/081,344, filed July 16, 2008. 
Applicant’s Information Disclosure Statements (IDS) filed March 25, 2019 (26 pages total) and October 29, 2019 (one page total) have each been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449 (27 pages total), the Examiner has considered the cited references. 

Requirement for Restriction/Election
	Applicant’s election without traverse of colon cancer as the single disclosed species of solid tumor to which examination on the merits will be confined, as stated in the reply filed February 4, 2021, is acknowledged by the Examiner.
	Therefore, for the reasons above and those made of record at p.2-4 of the Office Action dated August 4, 2020, the requirement remains proper and is hereby made FINAL.
	Claim 28 is withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
	The claims that are drawn to the elected species are claims 27 and 29-32 and such claims are herein acted on the merits.

Interpretation of the Claims for Examination
Applicant’s recited compound of instant claims 27 and 29 is also known as ibrutinib (see, e.g., Burger et al., “Bruton Tyrosine Kinase Inhibitor Ibrutinib (PCI-32765)”, Leukemia & Lymphoma, 2013; infra will be understood to be an explicit reference to Applicant’s recited compound of instant claims 27 and 29. 

Priority
	Acknowledgement is made of the present application as a continuation application of U.S. Patent Application No. 15/292,614, filed October 13, 2016, which is a continuation application of U.S. Patent Application No. 13/003,811, filed May 25, 2011, which is a National Stage (371) entry of PCT Application No. PCT/US2009/050897, filed July 16, 2009, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 61/081,344, filed July 16, 2008. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date. The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
	The disclosure of the ‘344 application fails to provide adequate written description and enablement in the manner provided by 35 U.S.C. §112(a) or pre-AIA  35 U.S.C. §112, first paragraph, for the instantly claimed method of treating colon cancer by administering ibrutinib to a subject having colon cancer (claims 27, 29), as well as dependent embodiments thereof (claims 30-32). The ‘344 disclosure generally discusses methods of treating “diseases or disorders characterized by the presence or development of one or more solid tumors” by administering a Bruton’s tyrosine kinase (Btk) inhibitor of Formula (I) (which appears to circumscribe ibrutinib), further disclosing colon cancer as one of such solid tumors (see, e.g., ‘344, claims 1, 22-23, p.1, para.[0003], p.18, para.[0075], p.41, para.[00218], p.42, para.[00221]). In the ‘344 disclosure, however, the guidance provided in the specification fails to adequately enable the method as now claimed in the instant application. Although the ‘344 disclosure per se). Also, the ‘344 disclosure fails to provide any scientific correlation between the function of Btk – a tyrosine kinase disclosed as being the target of the ‘344 Btk inhibitors of Formula (I) – and colon cancer, thus, failing to bridge the gap between the inhibition of Btk (a tyrosine kinase essential to B lymphocyte development1) and the reasonable expectation of successfully treating colon cancer. Accordingly, the ‘344 application fails to provide disclosure supporting the instant method of treating colon cancer by administering ibrutinib in the manner claimed that is sufficient to comply with the written description and enablement provisions of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112.
	Similar rationale applies also to the ‘811 disclosure (a National Stage filing of the ‘897 PCT application), which is deficient for the same reasons applied to the ‘344 provisional application and, therefore, also fails to provide disclosure supporting the instant method of treating colon cancer by administering ibrutinib in the manner claimed that is sufficient to comply with the written description and enablement provisions of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112. 
	In conclusion, a thorough review of the prior-filed ‘344 and ‘811 disclosures reveals that each provides inadequate support for claims 27 and 29-32. The effective filing date of claims 27 and 29-32 is October 13, 2016 (the filing date of the ‘614 application) for the reasons set forth above. 
	The Examiner will revisit the issue of priority as necessary each time the claims are amended. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 27 and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 27, Applicant recites “[a] method for treating a solid tumor in a subject comprising administering to the subject” ibrutinib, which renders the claim indefinite because it is unclear if the recited subject is (i) in need of treatment for a solid tumor, or (ii) any subject. Clarification is required. 
In claim 27, the limitation “wherein the solid tumor is selected from colon cancer, breast cancer, and non-small cell lung cancer” renders the claim indefinite because the phrase “the solid tumor” implies a single solid tumor from the recited list, but the list of solid tumors is not expressly recited in the alternative (Applicant uses the conjunction “and” at the final two members of the list, not “or” to clearly recite the options in the alternative). It is, thus, unclear if Applicant requires a single solid tumor, or all of the solid tumors, from the recited list. If Applicant intends to claim the recited options in the alternative using a Markush group, then Applicant is reminded that proper Markush construction requires the language “selected from the group consisting of A, B, and C” (not “selected from A, B, and C” as presently recited). MPEP §2173.05(h)(I). Clarification is required2. 
In claim 29, Applicant recites “[a] method for treating colon cancer in a subject comprising administering to the subject” ibrutinib, which renders the claim indefinite because it is unclear if the recited subject is (i) in need of treatment for colon cancer, or (ii) any subject. As claims 30-32 do not remedy this point of ambiguity in the claim, they must also be rejected on the same grounds. Clarification is required. 
In claim 32, Applicant recites “[t]he method of claim 29, wherein following administration of the compound, the subject achieves a partial response or a complete response”, which renders the claim 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed in the §112(b) (pre-AIA  second paragraph) rejection above, claim 32 does not clearly further limit independent claim 29. This rejection applies to the interpretation of claim 32 in which it merely identifies inherent properties of the method provided for in instant claim 29. Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

3.	Claims 27, 29-30 and 32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sagiv-Barfi et al. (“Therapeutic Antitumor Immunity by Checkpoint Blockade is Enhanced by Ibrutinib, an Inhibitor of both BTK and ITK”, PNAS, 2015; 112(9):E966-E972; Published Online February 17, 2015, cited by Applicant on the 03/25/19 IDS).
Sagiv-Barfi et al. teaches an experimental study of BALB/c female mice injected with CT26 colon carcinoma cells (0.5 x 106) into the right side of the abdomen to induce tumors (col.2, para.8, p.E971-col.1, para.3, p.E972). Sagiv-Barfi et al. teaches that ibrutinib (6 mg/kg) and anti-PD-L1 antibody was injected intraperitoneally beginning on day 8 following tumor implantation or when tumors reached a minimal size of 5 mm in the largest diameter, and continued for 8-14 days (col.1, para.4, p.E972; Fig.4, p.E970). Sagiv-Barfi et al. teaches that the addition of ibrutinib to anti-PD-L1 antibody in the CT26-bearing mice was effective to increase the number of responding mice as compared to ibrutinib or anti-PD-L1 antibody alone, as evidenced by tumor volume measurements and survival (col.2, para.5, p.E967-col.1, para.1, p.E968; Fig.4C, which shows the decrease in tumor volume for the combined ibrutinib and anti-PD-L1 antibody group, and Fig.4F, a Kaplan-Meier survival plot, which shows the greatest percent survival of the ibrutinib and anti-PD-L1 group at up to 100 days out from inoculation, p.E970). 
In claim 30, Applicant recites the administration of an additional anticancer agent. 

In claim 32, Applicant recites that “following administration of the compound, the subject achieves a partial response or a complete response”. 
Sagiv-Barfi et al. teaches the administration of ibrutinib with anti-PD-L1 antibody to CT26 colon cancer bearing mice, thereby providing for the execution of an active step identical to that already recited in parent claim 29, from which claim 32 depends. As claim 32 fails to add any further limitations on the recited active step of the method as previously defined in claim 29, the performance of the same active step in Sagiv-Barfi et al. as that of instant claim 29 must necessarily yield the same functional result (in this case, the resultant effect defined by instant claim 32). This is because products of identical chemical composition cannot have mutually exclusive properties when used in an identical manner. A compound and its attributed properties are inseparable. MPEP §2112.
MPEP §2112 states that, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” There is no requirement that a person of ordinary skill in the art would have recognized the newly cited function and/or property at the time of invention, as long as the function and/or property is expected to be present. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment … is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).
Therefore, claims 27, 29-30 and 32 are properly anticipated under pre-AIA  35 U.S.C. §102(b). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
4.	Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sagiv-Barfi et al. (“Therapeutic Antitumor Immunity by Checkpoint Blockade is Enhanced by Ibrutinib, an Inhibitor of both BTK and ITK”, PNAS, 2015; 112(9):E966-E972; Published Online February 17, 2015, cited by Applicant on the 03/25/19 IDS) in view of Bissery (U.S. Patent Application Publication No. 2006/0128640 A1; 2006). 
Sagiv-Barfi et al. teaches an experimental study of BALB/c female mice injected with CT26 colon carcinoma cells (0.5 x 106) into the right side of the abdomen to induce tumors (col.2, para.8, p.E971-col.1, para.3, p.E972). Sagiv-Barfi et al. teaches that ibrutinib (6 mg/kg) and anti-PD-L1 antibody was injected intraperitoneally beginning on day 8 following tumor implantation or when tumors reached a minimal size of 5 mm in the largest diameter, and continued for 8-14 days (col.1, para.4, p.E972; Fig.4, 
Sagiv-Barfi et al. differs from the instant claim only insofar as it does not explicitly teach the further administration of docetaxel (claim 31). 
Bissery teaches that taxanes and taxoids are naturally occurring diterpene compounds that include paclitaxel (TAXOL), a known and potent antitumor drug (p.1, para.[0005]). Bissery teaches that docetaxel (TAXOTERE) is a semisynthetic analog of paclitaxel, and – like paclitaxel – functions to inhibit microtubule disassembly and impair mitosis, thereby blocking progression through M phase of the cell cycle and facilitating apoptosis (p.1, para.[0005]). Bissery teaches that cancers known to be sensitive to this class of antitumor drugs includes breast, lung and colon cancers (p.1, para.[0005]). 
A person of ordinary skill in the art at the time of the invention would have had a reasonable expectation of success in modifying the ibrutinib therapy of Sagiv-Barfi et al. to further incorporate and administer docetaxel because each was known to have efficacy in the treatment of colon cancer. The skilled artisan would have been motivated to make such a modification because the shared efficacy of the individual components would have provided, at minimum, additive (if not synergistic) colon cancer-treating effects when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966). 
prima facie obvious to one of ordinary skill in the art at the time the instant invention was made. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 27, 29-30 and 32 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 13 and 16 of U.S. Patent Application No. 16/752,231.
‘231 recites a method of treating a cancer comprising administering to a subject in need thereof a combination comprising ibrutinib and an immune checkpoint inhibitor, wherein the cancer is, e.g., colon cancer (copending claim 13). ‘231 recites a method of treating an ibrutinib-resistant cancer comprising administering to a subject in need thereof a combination comprising ibrutinib and an immune checkpoint inhibitor, wherein the cancer is, e.g., colon cancer (copending claim 16). 
In claim 32, Applicant recites “wherein following administration of the compound [ibrutinib], the subject achieves a partial response or a complete response” (claim 32). 
Applicant’s limitation of “wherein following administration of the compound [ibrutinib], the subject achieves a partial response or a complete response” (claim 32) is understood to be an inherent function produced by executing the claimed active step (administering ibrutinib to a subject having colon cancer). As the ‘231 claims clearly teach administration of the same compound to the same subject, the resultant 
This is a provisional nonstatutory double patenting rejection.

6.	Claim 31 is provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 13 and 16 of U.S. Patent Application No. 16/752,231, as applied above to claims 27, 29-30 and 32, in view of Bissery (U.S. Patent Application Publication No. 2006/0128640 A1; 2006). 
‘231 as applied above to claims 27, 29-30 and 32.
‘231 differs from the instant claim only insofar as it does not explicitly teach the administration of docetaxel as an additional anticancer agent (claim 31). 
Bissery teaches that taxanes and taxoids are naturally occurring diterpene compounds that include paclitaxel (TAXOL), a known and potent antitumor drug (p.1, para.[0005]). Bissery teaches that docetaxel (TAXOTERE) is a semisynthetic analog of paclitaxel, and – like paclitaxel – functions to inhibit microtubule disassembly and impair mitosis, thereby blocking progression through M phase of the cell cycle and facilitating apoptosis (p.1, para.[0005]). Bissery teaches that cancers known to be sensitive to this class of antitumor drugs includes breast, lung and colon cancers (p.1, para.[0005]). 
A person of ordinary skill in the art at the time of the invention would have had a reasonable expectation of success in modifying the ibrutinib therapy of the ‘231 claims to further administer docetaxel as an additional anticancer agent because each was known to have efficacy in the treatment of colon cancer. The skilled artisan would have been motivated to make such a modification because the shared efficacy of the individual components would have provided, at minimum, additive (if not synergistic) colon cancer-treating effects when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966). 
This is a provisional nonstatutory double patenting rejection.  

7.	Claims 27 and 29-32 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 22 and 24-29 of U.S. Patent Application No. 16/915,299.
‘299 recites a method for treating a HER2-amplified cancer in an individual in need thereof, wherein the cancer is colon cancer, comprising administering to the individual in need thereof a composition comprising ibrutinib, or a pharmaceutically acceptable salt thereof (copending claims 1, 22). ‘299 additionally recites that the method further comprises co-administering an additional therapeutic agent with ibrutinib, wherein the additional therapeutic agent is an anti-HER2 therapeutic agent (e.g., trastuzumab, lapatinib), a pan-ErbB inhibitor (e.g., afatinib, neratinib), an anti-VEGF therapeutic agent (e.g., bevacizumab, sorafenib), or an agent selected from, e.g., docetaxel (copending claims 25-29). 
In claim 32, Applicant recites “wherein following administration of the compound [ibrutinib], the subject achieves a partial response or a complete response” (claim 32). 
Applicant’s limitation of “wherein following administration of the compound [ibrutinib], the subject achieves a partial response or a complete response” (claim 32) is understood to be an inherent function produced by executing the claimed active step (administering ibrutinib to a subject having colon cancer). As the ‘299 claims clearly teach administration of the same compound to the same subject, the resultant effect of response in such a subject must necessarily occur within the practice of the ‘299 claims. This is because products of identical chemical composition cannot have mutually exclusive properties, particularly when used in an identical manner. A compound and its attributed properties are inseparable. MPEP §2112. 
This is a provisional nonstatutory double patenting rejection. 

‘050 recites a method for treating a refractory HER2-amplified cancer in an individual in need thereof comprising administering to an individual in need thereof a composition comprising ibrutinib, wherein the refractory HER2-amplified cancer is colon cancer (patent claim 12). 
In claim 32, Applicant recites “wherein following administration of the compound [ibrutinib], the subject achieves a partial response or a complete response” (claim 32). 
Applicant’s limitation of “wherein following administration of the compound [ibrutinib], the subject achieves a partial response or a complete response” (claim 32) is understood to be an inherent function produced by executing the claimed active step (administering ibrutinib to a subject having colon cancer). As the ‘050 claims clearly teach administration of the same compound to the same subject, the resultant effect of response in such a subject must necessarily occur within the practice of the ‘050 claims. This is because products of identical chemical composition cannot have mutually exclusive properties, particularly when used in an identical manner. A compound and its attributed properties are inseparable. MPEP §2112. 
This is a non-provisional nonstatutory double patenting rejection.

9.	Claims 30-31 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,415,050, as applied above to claims 27, 29 and 32, in view of Bissery (U.S. Patent Application Publication No. 2006/0128640 A1; 2006). 
‘050 as applied above to claims 27, 29 and 32.
‘050 differs from the instant claims only insofar as it does not explicitly teach the administration of an additional anticancer agent (claim 30), particularly docetaxel (claim 31). 
Bissery teaches that taxanes and taxoids are naturally occurring diterpene compounds that include paclitaxel (TAXOL), a known and potent antitumor drug (p.1, para.[0005]). Bissery teaches that docetaxel (TAXOTERE) is a semisynthetic analog of paclitaxel, and – like paclitaxel – functions to inhibit microtubule disassembly and impair mitosis, thereby blocking progression through M phase of the cell 
A person of ordinary skill in the art at the time of the invention would have had a reasonable expectation of success in modifying the ibrutinib therapy of the ‘050 claims to further administer docetaxel as an additional anticancer agent because each was known to have efficacy in the treatment of colon cancer. The skilled artisan would have been motivated to make such a modification because the shared efficacy of the individual components would have provided, at minimum, additive (if not synergistic) colon cancer-treating effects when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966). 
This is a non-provisional nonstatutory double patenting rejection.  

10.	Claims 27, 29, 30 and 32 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 5 and 15 of U.S. Patent No. 9,421,208.
‘208 recites a method for treating a solid tumor comprising administering to an individual in need thereof the compound ibrutinib with abexinostat, wherein the solid tumor is colorectal cancer, as well as a composition comprising a therapeutically effective amount of ibrutinib and a therapeutically effective amount of abexinostat with a pharmaceutically acceptable excipient (patent claims 5, 15). 
In claim 32, Applicant recites “wherein following administration of the compound [ibrutinib], the subject achieves a partial response or a complete response” (claim 32). 
Applicant’s limitation of “wherein following administration of the compound [ibrutinib], the subject achieves a partial response or a complete response” (claim 32) is understood to be an inherent function 
This is a non-provisional nonstatutory double patenting rejection.

11.	Claim 31 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 5 and 15 of U.S. Patent No. 9,421,208, as applied above to claims 27, 29, 30 and 32, in view of Bissery (U.S. Patent Application Publication No. 2006/0128640 A1; 2006). 
‘208 as applied above to claims 27, 29, 30 and 32.
‘208 differs from the instant claims only insofar as it does not explicitly teach the administration of docetaxel as an additional anti-cancer agent (claim 31). 
Bissery teaches that taxanes and taxoids are naturally occurring diterpene compounds that include paclitaxel (TAXOL), a known and potent antitumor drug (p.1, para.[0005]). Bissery teaches that docetaxel (TAXOTERE) is a semisynthetic analog of paclitaxel, and – like paclitaxel – functions to inhibit microtubule disassembly and impair mitosis, thereby blocking progression through M phase of the cell cycle and facilitating apoptosis (p.1, para.[0005]). Bissery teaches that cancers known to be sensitive to this class of antitumor drugs includes breast, lung and colon cancers (p.1, para.[0005]). 
A person of ordinary skill in the art at the time of the invention would have had a reasonable expectation of success in modifying the ibrutinib therapy of the ‘208 claims to further administer docetaxel as an additional anticancer agent because each was known to have efficacy in the treatment of colon cancer. The skilled artisan would have been motivated to make such a modification because the shared efficacy of the individual components would have provided, at minimum, additive (if not synergistic) colon cancer-treating effects when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966). 
This is a non-provisional nonstatutory double patenting rejection.  

12.	Claims 27 and 29-32 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 5-11 and 14 of U.S. Patent No. 10,016,434.
‘434 recites a method for treating a HER2-amplified cancer in an individual in need thereof, wherein the cancer is colon cancer, comprising administering to the individual in need thereof a composition comprising ibrutinib, or a pharmaceutically acceptable salt thereof (patent claims 1, 11, 14). ‘434 additionally recites that the method further comprises co-administering an additional therapeutic agent with ibrutinib, wherein the additional therapeutic agent is an anti-HER2 therapeutic agent (e.g., trastuzumab, lapatinib), a pan-ErbB inhibitor (e.g., afatinib, neratinib), an anti-VEGF therapeutic agent (e.g., bevacizumab, sorafenib), or an agent selected from, e.g., docetaxel (patent claims 5-10). 
In claim 32, Applicant recites “wherein following administration of the compound [ibrutinib], the subject achieves a partial response or a complete response” (claim 32). 
Applicant’s limitation of “wherein following administration of the compound [ibrutinib], the subject achieves a partial response or a complete response” (claim 32) is understood to be an inherent function produced by executing the claimed active step (administering ibrutinib to a subject having colon cancer). As the ‘434 claims clearly teach administration of the same compound to the same subject, the resultant effect of response in such a subject must necessarily occur within the practice of the ‘434 claims. This is because products of identical chemical composition cannot have mutually exclusive properties, particularly when used in an identical manner. A compound and its attributed properties are inseparable. MPEP §2112. 


13. 	Claims 27, 29-30 and 32 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over (i) claims 46, 49-53, and 60-71 of U.S. Patent Application No. 16/703,344, or (ii) claim 8 of U.S. Patent Application No. 17/180,391, or
are rejected on the grounds of nonstatutory double patenting as being unpatentable over (iii) claim 8 of U.S. Patent No. 7,514,444, (iv) claim 2 of U.S. Patent No. 8,735,403, (v) claims 20-21 of U.S. Patent No. 8,754,091, (vi) claims 1-18 of U.S. Patent No. 9,296,753, (vii) claims 1-3 of U.S. Patent No. 9,545,407, (viii) claims 1-37 of U.S. Patent No. 9,655,857, (ix) claims 1-41 of U.S. Patent No. 9,713,617, (x) claims 1-13 of U.S. Patent No. 9,721,455, (xi) claims 1-28 of U.S. Patent No. 10,010,507, (xii) claims 1-23 of U.S. Patent No. 10,213,386, or (xiii) claims 1-25 of U.S. Patent No. 10,828,259,
each alternatively taken in view of Sagiv-Barfi et al. (“Therapeutic Antitumor Immunity by Checkpoint Blockade is Enhanced by Ibrutinib, an Inhibitor of both BTK and ITK”, PNAS, 2015; 112(9):E966-E972; Published Online February 17, 2015).
The claims of each of the above-cited applications or patents are directed to a product or composition of ibrutinib, or a product of ibrutinib produced by a recited synthetic process. 
Such cited claims differ from the instant claims only insofar as they do not explicitly teach administration of the ibrutinib to a colon cancer subject to treat colon cancer (claims 27, 29), particularly with an additional anti-cancer agent (claim 30), or the recited effect following administration (claim 32).
Sagiv-Barfi et al. teaches an experimental study of BALB/c female mice injected with CT26 colon carcinoma cells (0.5 x 106) into the right side of the abdomen to induce tumors (col.2, para.8, p.E971-col.1, para.3, p.E972). Sagiv-Barfi et al. teaches that ibrutinib (6 mg/kg) and anti-PD-L1 antibody was injected intraperitoneally beginning on day 8 following tumor implantation or when tumors reached a minimal size of 5 mm in the largest diameter, and continued for 8-14 days (col.1, para.4, p.E972; Fig.4, p.E970). Sagiv-Barfi et al. teaches that the addition of ibrutinib to anti-PD-L1 antibody in the CT26-bearing mice was effective to increase the number of responding mice as compared to ibrutinib or anti-PD-L1 antibody alone, as evidenced by tumor volume measurements and survival (col.2, para.5, p.E967-
A person of ordinary skill in the art at the time the instant invention was made would have had a reasonable expectation of success in administering the ibrutinib product or composition of the copending and/or patented claims with an additional anticancer agent to a colon cancer subject because Sagiv-Barfi et al. clearly teaches administration of ibrutinib with anti-PD-L1 antibody to a CT26 colon cancer bearing mouse. The skilled artisan would have been motivated to administer to administer the product or composition of ibrutinib recited in the copending and/or patented claims with an additional anti-cancer agent for this purpose because Sagiv-Barfi et al. expressly teaches that administration of ibrutinib with anti-PD-L1 antibody was effective to reduce tumor volume and prolong survival in the treated CT26 colon cancer bearing mice. It would, therefore, have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the copending and/or patented ibrutinib product to further contain anti-PD-L1 antibody and further to administer such combination to Sagiv-Barfi’s colon cancer subject to treat the colon cancer by reducing tumor volume and prolonging survival.
In claim 30, Applicant recites the administration of an additional anticancer agent. 
Sagiv-Barfi et al. teaches the administration of ibrutinib with anti-PD-L1 antibody, which constitutes an “anticancer agent” as instantly claimed in view of the decrease in tumor volume observed when anti-PD-L1 antibody was administered alone to the CT26 colon cancer bearing mice (see, e.g., Fig.4C, p.E970).
In claim 32, Applicant recites “wherein following administration of the compound [ibrutinib], the subject achieves a partial response or a complete response” (claim 32). 
Applicant’s limitation of “wherein following administration of the compound [ibrutinib], the subject achieves a partial response or a complete response” (claim 32) is understood to be an inherent function produced by executing the claimed active step (administering ibrutinib to a subject having colon cancer). As the cited copending and/or patented claims in view of Sagiv-Barfi’s teachings clearly provide for the administration of the same compound to the same subject, the resultant effect of response in such a 
This rejection is provisional over the cited applications and non-provisional over the cited patents. 

14. 	Claim 31 is provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over (i) claims 46, 49-53, and 60-71 of U.S. Patent Application No. 16/703,344, or (ii) claim 8 of U.S. Patent Application No. 17/180,391, or
are rejected on the grounds of nonstatutory double patenting as being unpatentable over (iii) claim 8 of U.S. Patent No. 7,514,444, (iv) claim 2 of U.S. Patent No. 8,735,403, (v) claims 20-21 of U.S. Patent No. 8,754,091, (vi) claims 1-18 of U.S. Patent No. 9,296,753, (vii) claims 1-3 of U.S. Patent No. 9,545,407, (viii) claims 1-37 of U.S. Patent No. 9,655,857, (ix) claims 1-41 of U.S. Patent No. 9,713,617, (x) claims 1-13 of U.S. Patent No. 9,721,455, (xi) claims 1-28 of U.S. Patent No. 10,010,507, (xii) claims 1-23 of U.S. Patent No. 10,213,386, or (xiii) claims 1-25 of U.S. Patent No. 10,828,259,
each alternatively taken in view of Sagiv-Barfi et al. (“Therapeutic Antitumor Immunity by Checkpoint Blockade is Enhanced by Ibrutinib, an Inhibitor of both BTK and ITK”, PNAS, 2015; 112(9):E966-E972; Published Online February 17, 2015), 
as applied above to claims 27, 29-30 and 32, 
further in view of Bissery (U.S. Patent Application Publication No. 2006/0128640 A1; 2006). 
The copending or patented claims taken in view of Sagiv-Barfi et al., as applied above to claims 27, 29-30 and 32.  
Such claims taken in view of Sagiv-Barfi et al. differ from the instant claim only insofar as they do not explicitly teach the further administration of docetaxel (claim 31). 
Bissery teaches that taxanes and taxoids are naturally occurring diterpene compounds that include paclitaxel (TAXOL), a known and potent antitumor drug (p.1, para.[0005]). Bissery teaches that docetaxel (TAXOTERE) is a semisynthetic analog of paclitaxel, and – like paclitaxel – functions to inhibit 
A person of ordinary skill in the art at the time of the invention would have had a reasonable expectation of success in modifying the ibrutinib therapy of the copending and/or patented claims in view of Sagiv-Barfi et al. as established above to further administer docetaxel because each was known to have efficacy in the treatment of colon cancer. The skilled artisan would have been motivated to make such a modification because the shared efficacy of the individual components would have provided, at minimum, additive (if not synergistic) colon cancer-treating effects when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966). 
This rejection is provisional over the cited applications and non-provisional over the cited patents. 

Conclusion
Rejection of claims 27 and 29-32 is proper.
Claim 28 is withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
February 25, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Mohamed et al. (“Bruton’s Tyrosine Kinase (Btk): Function, Regulation, and Transformation with Special Emphasis on the PH Domain”, Immunol Rev., 2009 Mar; 228(1):58-73, cited by Applicant on the 03/25/19 IDS), Middendorp et al. (“Function of Bruton’s Tyrosine Kinase During B Cell Development is Partially Independent of Its Catalytic Activity”, Journal of Immunology, 2003; 171:5988-5996, cited by Applicant on the 03/25/19 IDS) and Quek et al. (“A Role for Bruton’s Tyrosine Kinase (Btk) in Platelet Activation by Collagen”, Current Biology, 1998; 8:1137-1140, cited by Applicant on the 03/25/19 IDS), which establish the knowledge in the prior art at or around the time the application was filed with regard to Btk’s function. 
        2 For the purposes of examination, instant claim 27 will be interpreted as providing for any one of the recited solid tumors, i.e., in this case, the elected species of colon cancer as the solid tumor to be treated.